DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 134 and S.  
Fig. 5 includes a reference character (i.e., 120) with no corresponding lead line.
The lead line for reference character 128 in Fig. 7 is not directed to the connecting surface as described.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  Note the following informalities:
The parts represented by reference characters 100 and 102 in the embodiment shown in Fig. 6 are distinct from the parts represented by these same reference characters in at least the embodiment shown in Figs. 1-5.
The parts represented by reference characters 102, 120, 122, 136, 138, 152, 154, 156 and 158 in the embodiment shown in Fig. 7 are distinct from the parts represented by these same reference characters in at least the embodiment shown in Figs. 1-5.
The part represented by reference character 102 in the embodiment shown in Fig. 8 is distinct from the part represented by this same reference character in at least the embodiment shown in Figs. 1-5.
The part represented by reference character 100 in the embodiment shown in Fig. 9 is distinct from the part represented by this same reference character in at least the embodiment shown in Figs. 1-5.
The parts represented by reference characters 96, 98, 104, 124 and 144 in the embodiment shown in Fig. 10 are distinct from the parts represented by these same reference characters in at least the embodiment shown in Figs. 1-5.
The parts represented by reference characters 96, 98, 104, 124 and 144 in the embodiment shown in Fig. 11 are distinct from the parts represented by these same reference characters in at least the embodiment shown in Figs. 1-5.
The parts represented by reference characters 100, 102A and 102B in the embodiment shown in Fig. 12 are distinct from the parts represented by these same reference characters in at least the embodiment shown in Figs. 8-10.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claim 1 is objected to because of the following informality:  The term “rub” should be replaced with the term -- hub -- to correct an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 4-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 2017/0232787 A1; previously cited by Applicant; hereinafter “Hasegawa”).
	Hasegawa discloses a non-pneumatic tire 1 defining axial, radial, and circumferential directions, the tire comprising: an annular band 13; a hub 12 positioned radially inward of the annular band (Figs. 1 and 2); a plurality of a resilient, composite structures 21, 22 extending between the annular band and the hub (Figs. 1 and 2), each composite structure comprising: a radially-outer joint at 23 connected with the annular band (Figs. 2 and 3); a radially-inner joint at 25 connected with the hub (Figs. 2 and 3), wherein the radially-outer joint and the radially-inner joint each comprise an elastomeric material (paragraph [0059]); a support membrane (4 or 4B) extending continuously from the radially-outer joint to the radially-inner joint (Figs. 5-7), the support membrane having a radially-outer end at 4a hat is located radially inward of a portion of the radially-outer joint (Figs. 5-7), the radially-outer end connected only to the radially-outer joint (Figs. 5-7), the support membrane having a radially-inner end 4b that is located radially outward of a portion of the radially-inner joint (Figs. 5-7), the radially-inner end connected only to the radially-inner joint (Figs. 5-7), the support membrane defining a pair of opposing sides (unlabeled opposing axial sides of 4 shown in Fig. 6), the support membrane having an arcuate shape extending from the radially-outer joint to the radially-inner joint (Figs. 5-7); and wherein the radially-inner joint and the radially-outer joint are movable relative to each other so as to bend the support membrane (evident from Fig. 5), and wherein the radially-inner joint and the radially-outer joint are positioned on opposing sides of the support membrane (Figs. 5-7), wherein the support membrane comprises a plurality of elongate supports 4B positioned adjacent to each other along the axial direction and extending along the radial direction from the radially-inner joint to the radially-outer joint (Fig. 10; paragraph [0086]), wherein the support membrane further comprises an elastomeric material surrounding the plurality of elongate supports (paragraph [0059]), wherein the support membrane forms a radius of curvature between the radially-outer joint and the radially-inner joint (Figs. 5-7), wherein the radially-inner joint and the radially-outer joint do not overlap along the support membrane (Figs. 5-7), wherein the radially-inner joint and the radially-outer joint each extend continuously along an axial direction of the tire (Fig. 6), wherein the radially-outer joint defines a radially-outer connecting surface (radially outer surface of 4a) incorporated with the annular band of the tire (Figs. 5-7), wherein the radially-inner joint defines a radially-inner connecting surface (radially inner surface of 4b)  incorporated with the hub (Figs. 5-7), further comprising an elastomeric covering positioned onto the opposing sides of the support membrane (Fig. 6; paragraph [0059]), wherein the radially-outer joint defines a radially-outer connecting surface (radially outer surface of 4a) incorporated with the annular band of the tire (Figs. 5-7), the annular band having a tread surface 16 incorporated therein (Fig. 5), and wherein the plurality of resilient composite support structures comprises a plurality of sets of support structures 21, 22 on opposing sides of the tire (Figs. 1 and 2), the plurality of sets of support structures having different and opposing orientations (Figs. 1-3 and 5).   

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Delfino et al. (WO 2017/072562 A1; previously cited by Applicant; hereinafter “Delfino”).
	Regarding claims 2 and 3, although Hasegawa discloses an elastomer surrounding its support membrane 4 (Figs. 5-7; paragraph [0059]) and the desirability for the material of the support membrane to have a higher rigidity than the elastomer (paragraph [0061]), Hasegawa fails to disclose the support membrane comprising a fiber reinforced plastic.
	Delfino, however, teaches a non-pneumatic tire 50 that includes a composite structure 100 having a support membrane (124, 130) comprising a fiber reinforced plastic (paragraph [0042] and claim 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire of Hasegawa by utilizing a fiber reinforced plastic for the support membrane material, such as taught by Delfino, to achieve desired material and physical properties such as high rigidity and a good strength-to-weight ratio.
9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Ota (JP 2015151009A; previously cited by Applicant).
	Although Hasegawa teaches its composite structure, including the radially-inner joint and radially-outer joint, can be formed from a variety of elastomeric materials (note at least paragraph [0059]), Hasegawa fails to expressly disclose the radially-inner joint comprising a rubber having a modulus in the range of 1 to 10 MPa and the radially-outer joint comprising a rubber having a modulus in the range of 1 to 10 MPa.  
	Ota, however, teaches a non-pneumatic tire T having a composite structure (comprised of 1, 2 and 3) that can be comprised of a rubber material which may have a modulus in the range of 1 to 100 MPa, including at both its radially-inner joint at 1 and radially-outer joint at 2, to impart appropriate rigidity while obtaining sufficient durability (note paragraph [0045] of the English-language machine translation).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire of Hasegawa by utilizing a rubber material having a modulus in the range of 1 to 10 MPa for the composite structure, including both the radially-inner joint and radially-outer joint, to provide desired and predictable material and physical properties, such as an appropriate rigidity and sufficient durability for the intended use of the non-pneumatic tire.





Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617